 

Exhibit 10.51

 

FORM OF INVESTOR NOTES

 

THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN CONSENT OF INVESTOR.

 

$[__]

State of Utah
July 1, 2014

 

SECURED INVESTOR NOTE #[__]

 

FOR VALUE RECEIVED, Typenex Co-Investment, LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to OSL Holdings Inc., a Nevada corporation
(“Company,” and together with Investor, the “Parties”), the principal sum of
$[__] together with all accrued and unpaid interest thereon, fees incurred or
other amounts owing hereunder, all as set forth below in this Secured Investor
Note #2 (this “Note”). This Note is issued pursuant to that certain Securities
Purchase Agreement of even date herewith, entered into by and between Investor
and Company (as the same may be amended from time to time, the “Purchase
Agreement”), pursuant to which Company issued to Investor that certain Secured
Convertible Promissory Note in the principal amount of $535,000.00 (as the same
may be amended from time to time, the “Company Note”), convertible into shares
of Company’s Common Stock. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Purchase Agreement.

 

1. Principal and Interest. Interest shall accrue on the unpaid principal balance
and any unpaid late fees or other fees under this Note at a rate of eight
percent (8.0%) per annum until the full amount of the principal and fees has
been paid. Interest shall be computed on the basis of a 365-day year for the
actual number of days elapsed. Notwithstanding any provision to the contrary
herein, in no event shall the applicable interest rate at any time exceed the
maximum interest rate allowed under applicable law, as provided in Section 12
below. The entire unpaid principal balance and all accrued and unpaid interest,
if any, under this Note, shall be due and payable on the date that is fifteen
(15) months from the date hereof (the “Investment Note Maturity Date”);
provided, however, that Investor may elect, in its sole discretion, to extend
the Investment Note Maturity Date for up to thirty (30) days by delivering
written notice of such election to Company at any time prior to the Investment
Note Maturity Date.

 

2. Payment. Unless prepaid, all principal and accrued interest under this Note
is payable in one lump sum on the Investment Note Maturity Date. All payments of
interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to Company at the address furnished to Investor for
that purpose.

 

3. Prepayment by Investor. Investor may, with the consent of Company, pay,
without penalty, all or any portion of the outstanding balance along with any
accrued but unpaid interest on this Note at any time prior to the Investment
Note Maturity Date.

 

4. Security. The payment of this Note (and all the other Secured Investor Notes
(as defined in the Purchase Agreement)) shall be secured by that certain
Membership Interest Pledge Agreement of even date herewith (as the same may be
amended from time to time, the “Pledge Agreement”) executed by Investor, as
Pledgor, in favor of Company, as Secured Party, whereby Investor has pledged as
collateral its 40% membership interest in Typenex Medical, LLC, an Illinois
limited liability company, as more specifically set forth in the Pledge
Agreement. All the terms and conditions of the Pledge Agreement are hereby
incorporated into and made a part of this Note.

 

5. Termination of Security Interest. As set forth in the Pledge Agreement,
Company covenants and agrees that upon the earlier of (i) the date on which all
of the Secured Investor Notes are repaid in full and (ii) at Investor’s
election, the date that is six (6) months and three (3) days following the
execution of the Pledge Agreement, or such later date as specified by Investor
in its sole discretion (the “Termination Date”), the Pledge Agreement and all
security interests granted thereunder with respect to the Collateral (as defined
in the Pledge Agreement) shall terminate, and Investor, as Company’s
attorney-in-fact, shall be authorized to terminate all UCC Financing Statements
(Form UCC1) (each, a “Financing Statement”) filed under the Pledge Agreement by
way of filing a UCC Financing Statement Amendment (Form UCC3) with respect to
each such Financing Statement, and to take all other actions (including making
all filings) necessary to reflect that the Pledge Agreement and the security
interests granted thereunder have terminated. For avoidance of doubt, after the
Termination Date, there shall be no collateral securing this Note.

 

6. Right of Offset. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, in the event (i) of the occurrence of any Event
of Default (as defined in the Company Note) under the Company Note or any other
note issued by Company in connection with the Purchase Agreement, (ii) Investor
exercises any Event of Default Redemption Right or Fundamental Transaction
Redemption Right (as such terms are defined in the Company Note) under the
Company Note, (iii) the Company Note is accelerated for any reason, or (iv) of a
breach of any material term, condition, representation, warranty, covenant or
obligation of Company under any Transaction Document, Investor shall be entitled
to deduct and offset any amount owing by Company under the Company Note from any
amount owed by Investor under this Note (the “Investor Offset Right”), provided
that if any of the foregoing events occur and Investor has not yet exercised the
Investor Offset Right, the Investor Offset Right shall be automatically
exercised on the date that is thirty (30) days prior to the Investment Note
Maturity Date. In the event that Investor’s exercise of the Investor Offset
Right under this Section 6 results in the full satisfaction of Investor’s
obligations under this Note, then Company shall return this Note to Investor for
cancellation or, in the event this Note has been lost, stolen or destroyed,
Company shall provide Investor with a lost note affidavit in a form reasonably
acceptable to Investor.

 

 

 

 

7. Default. If any of the events specified below shall occur (each, an “Investor
Note Default”) Company may declare the unpaid principal balance under this Note,
together with all accrued and unpaid interest thereon, fees incurred or other
amounts owing hereunder immediately due and payable, by notice in writing to
Investor. If any default, other than a Payment Default (as defined below), is
curable, then the default may be cured (and no Investor Note Default will have
occurred) if Investor, after receiving written notice from Company demanding
cure of such default, either (a) cures the default within fifteen (15) days of
the receipt of such notice, or (b) if the cure requires more than fifteen (15)
days, immediately initiates steps that Company deems in Company’s reasonable
discretion to be sufficient to cure the default and thereafter diligently
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. Each of the following events shall
constitute an Investor Note Default:

 

7.1. Failure to Pay. Investor’s failure to make any payment when due and payable
under this Note (a “Payment Default”);

 

7.2. Breaches of Covenants. Investor’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;

 

7.3. Representations and Warranties. If any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of Investor to Company in writing in connection with this Note or any
of the other Transaction Documents, or as an inducement to Company to enter into
the Purchase Agreement, shall be false or misleading in any material respect
when made or furnished; and

 

7.4. Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

 

8. Binding Effect; Assignment. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that neither
party shall assign any of its rights hereunder without the prior written consent
of the other party, except that Investor may assign this Note to any of its
Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.

 

9. Governing Law. This Note shall be governed by and interpreted in accordance
with the laws of the State of Utah for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.

 

10. Purchase Agreement; Arbitration of Disputes. By acceptance of this Note,
each party agrees to be bound by the applicable terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions attached as an Exhibit
to the Purchase Agreement.

 

11. Customer Identification–USA Patriot Act Notice. Company hereby notifies
Investor that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and Company’s
policies and practices, Company is required to obtain, verify and record certain
information and documentation that identifies Investor, which information
includes the name and address of Investor and such other information that will
allow Company to identify Investor in accordance with the Act.

 

12. Lawful Interest. It being the intention of Company and Investor to comply
with all applicable laws with regard to the interest charged hereunder, it is
agreed that, notwithstanding any provision to the contrary in this Note or any
of the other Transaction Documents, no such provision, including without
limitation any provision of this Note providing for the payment of interest or
other charges, shall require the payment or permit the collection of any amount
in excess of the maximum amount of interest permitted by law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the indebtedness evidenced by this Note or by any extension or
renewal hereof (“Excess Interest”). If any Excess Interest is provided for, or
is adjudicated to be provided for, in this Note, then in such event:

 

12.1. the provisions of this Section 12 shall govern and control;

 

12.2. Investor shall not be obligated to pay any Excess Interest;

 

2

 

 

12.3. any Excess Interest that Company may have received hereunder shall, at the
option of Company, be (i) applied as a credit against the principal balance due
under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;

 

12.4. the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and

 

12.5. Investor shall not have any action or remedy against Company for any
damages whatsoever or any defense to enforcement of this Note or arising out of
the payment or collection of any Excess Interest.

 

13. Pronouns. Regardless of their form, all words used in this Note shall be
deemed singular or plural and shall have the gender as required by the text.

 

14. Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.

 

15. Time of Essence. Time is of the essence with this Note.

 

16. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.

 

17. Attorneys’ Fees. If any arbitration or action at law or in equity is
necessary to enforce this Note or to collect payment under this Note, Company
shall be entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.

 

18. Amendments and Waivers; Remedies. No failure or delay on the part of either
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by Investor and Company and (ii) only in the specific
instance and for the specific purpose for which made or given.

 

19. Notices. Unless otherwise provided for herein, all notices, requests,
demands, claims and other communications hereunder shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.” Either party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by providing notice thereof in the
manner set forth in the Purchase Agreement.

 

20. Final Note. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of Investor and Company and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations of Investor and Company with respect to the
subject matter of the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of page intentionally left blank; signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.

 

  INVESTOR:           Typenex Co-Investment, LLC           By: Red Cliffs
Investments, Inc., its Manager           By:         John M. Fife, President

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

COMPANY:

 

OSL Holdings Inc.

 

By:     Name:     Title:    

 

[Signature Page to Secured Investor Note #[   ]]

 

 

 

 

THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN CONSENT OF INVESTOR.

 

$62,500.00

State of Utah
July 1, 2014

 

INVESTOR NOTE #3

 

FOR VALUE RECEIVED, Typenex Co-Investment, LLC, a Utah limited liability company
(“Investor”), hereby promises to pay to OSL Holdings Inc., a Nevada corporation
(“Company”, and together with Investor, the “Parties”), the principal sum of
$62,500.00 together with all accrued and unpaid interest thereon, fees incurred
or other amounts owing hereunder, all as set forth below in this Investor Note
#3 (this “Note”). This Note is issued pursuant to that certain Securities
Purchase Agreement of even date herewith, entered into by and between Investor
and Company (as the same may be amended from time to time, the “Purchase
Agreement”), pursuant to which Company issued to Investor that certain Secured
Convertible Promissory Note in the principal amount of $535,000.00 (as the same
may be amended from time to time, the “Company Note”) convertible into shares of
Company’s Common Stock. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Purchase Agreement.

 

21. Principal and Interest. Interest shall accrue on the unpaid principal
balance and any unpaid late fees or other fees under this Note at a rate of
eight percent (8.0%) per annum until the full amount of the principal and fees
has been paid. Interest shall be computed on the basis of a 365-day year for the
actual number of days elapsed. Notwithstanding any provision to the contrary
herein, in no event shall the applicable interest rate at any time exceed the
maximum interest rate allowed under applicable law, as provided in Section 12
below. The entire unpaid principal balance and all accrued and unpaid interest,
if any, under this Note, shall be due and payable on the date that is fifteen
(15) months from the date hereof (the “Investment Note Maturity Date”);
provided, however, that Investor may elect, in its sole discretion, to extend
the Investment Note Maturity Date for up to thirty (30) days by delivering
written notice of such election to Company at any time prior to the Investment
Note Maturity Date.

 

22. Payment. Unless prepaid, all principal and accrued interest under this Note
is payable in one lump sum on the Investment Note Maturity Date. All payments of
interest and principal shall be (i) in lawful money of the United States of
America, and (ii) in the form of immediately available funds. All payments shall
be applied first to costs of collection, if any, then to accrued and unpaid
interest, and thereafter to principal. Payment of principal and interest
hereunder shall be delivered to Company at the address furnished to Investor for
that purpose.

 

23. Prepayment by Investor. Investor may, with the consent of Company, pay,
without penalty, all or any portion of the outstanding balance along with any
accrued but unpaid interest on this Note at any time prior to the Investment
Note Maturity Date.

 

24. Security; Collateral. Investor may, in its sole discretion, designate
collateral (the “Collateral”) as it deems fit, as security for Investor’s
obligations hereunder, which Collateral may be, but is not required to be, real
property, a letter of credit with a financial institution determined by Investor
in its sole discretion, or pledged membership interests, provided that the net
fair market value of the Collateral (net of any outstanding monetary liens)
shall not be less than the principal balance of this Note as of the date of any
such designation. Upon Investor’s designation of Collateral, each of Investor
and Company shall timely execute any and all documents necessary or advisable in
order to properly grant a security interest upon the Collateral in favor of
Company.

 

25. Release. Company covenants and agrees that in the event that this Note is
secured by Collateral, Company shall timely execute any and all documents
necessary or advisable in order to release such security interest and Collateral
to Investor, or Investor’s designee, upon the earlier of (i) the date this Note
is paid in full and (ii) the date that is six (6) months and three (3) days
following the date such Collateral is given as security for this Note, or such
later date as determined in the sole discretion of Investor (the “Release
Date”). For avoidance of doubt, as of the date hereof, there is no collateral
securing this Note, and after the Release Date, as applicable, there shall be no
collateral securing this Note.

 

26. Right of Offset. Notwithstanding anything to the contrary herein or in any
of the other Transaction Documents, in the event (i) of the occurrence of any
Event of Default (as defined in the Company Note) under the Company Note or any
other note issued by Company in connection with the Purchase Agreement, (ii)
Investor applies a Default Effect (as defined in the Company Note) under the
Company Note, (iii) the Outstanding Balance is automatically increased to the
Mandatory Default Amount under the Company Note, (iv) the Company Note is
accelerated for any reason, or (v) of a breach of any material term, condition,
representation, warranty, covenant or obligation of Company under any
Transaction Document; Investor shall be entitled to deduct and offset any amount
owing by Company under the Company Note from any amount owed by Investor under
this Note (the “Investor Offset Right”), provided that if any of the foregoing
events occur and Investor has not yet exercised the Investor Offset Right, the
Investor Offset Right shall be automatically exercised on the date that is
thirty (30) days prior to the Investment Note Maturity Date. In the event that
Investor’s exercise of the Investor Offset Right under this Section 6 results in
the full satisfaction of Investor’s obligations under this Note, then Company
shall return this Note to Investor for cancellation or, in the event this Note
has been lost, stolen or destroyed, Company shall provide Investor with a lost
note affidavit in a form reasonably acceptable to Investor.

  

[Signature Page to Secured Investor Note #[   ]]

 

 

 

 

27. Default. If any of the events specified below shall occur (each, an
“Investor Note Default”) Company may declare the unpaid principal balance under
this Note, together with all accrued and unpaid interest thereon, fees incurred
or other amounts owing hereunder immediately due and payable, by notice in
writing to Investor. If any default, other than a Payment Default (as defined
below), is curable, then the default may be cured (and no Investor Note Default
will have occurred) if Investor, after receiving written notice from Company
demanding cure of such default, either (a) cures the default within fifteen (15)
days of the receipt of such notice, or (b) if the cure requires more than
fifteen (15) days, immediately initiates steps that Company deems in Company’s
reasonable discretion to be sufficient to cure the default and thereafter
diligently continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical. Each of the following
events shall constitute an Investor Note Default:

 

27.1. Failure to Pay. Investor’s failure to make any payment when due and
payable under this Note (a “Payment Default”);

 

27.2. Breaches of Covenants. Investor’s failure to observe or perform any other
covenant, obligation, condition or agreement contained in this Note;

 

27.3. Representations and Warranties. If any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of Investor to Company in writing in connection with this Note or any
of the other Transaction Documents, or as an inducement to Company to enter into
the Purchase Agreement, shall be false or misleading in any material respect
when made or furnished; and

 

27.4. Involuntary Bankruptcy. If any involuntary petition is filed under any
bankruptcy or similar law or rule against Investor, and such petition is not
dismissed within sixty (60) days, or a receiver, trustee, liquidator, assignee,
custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

 

28. Binding Effect; Assignment. This Note shall be binding on the Parties and
their respective heirs, successors, and assigns; provided, however, that neither
party shall assign any of its rights hereunder without the prior written consent
of the other party, except that Investor may assign this Note to any of its
Affiliates without the prior written consent of Company and, furthermore,
Company agrees that it shall not unreasonably withhold, condition or delay its
consent to any other assignment of this Note by Investor.

 

29. Governing Law. This Note shall be governed by and interpreted in accordance
with the laws of the State of Utah for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.

 

30. Purchase Agreement; Arbitration of Disputes. By acceptance of this Note,
each party agrees to be bound by the applicable terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions attached as an Exhibit
to the Purchase Agreement.

 

31. Customer Identification–USA Patriot Act Notice. Company hereby notifies
Investor that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and Company’s
policies and practices, Company is required to obtain, verify and record certain
information and documentation that identifies Investor, which information
includes the name and address of Investor and such other information that will
allow Company to identify Investor in accordance with the Act.

 

32. Lawful Interest. It being the intention of Company and Investor to comply
with all applicable laws with regard to the interest charged hereunder, it is
agreed that, notwithstanding any provision to the contrary in this Note or any
of the other Transaction Documents, no such provision, including without
limitation any provision of this Note providing for the payment of interest or
other charges, shall require the payment or permit the collection of any amount
in excess of the maximum amount of interest permitted by law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the indebtedness evidenced by this Note or by any extension or
renewal hereof (“Excess Interest”). If any Excess Interest is provided for, or
is adjudicated to be provided for, in this Note, then in such event:

 

32.1. the provisions of this Section 12 shall govern and control;

 

32.2. Investor shall not be obligated to pay any Excess Interest;

 

32.3. any Excess Interest that Company may have received hereunder shall, at the
option of Company, be (i) applied as a credit against the principal balance due
under this Note or the accrued and unpaid interest thereon not to exceed the
maximum amount permitted by law, or both, (ii) refunded to Investor, or (iii)
any combination of the foregoing;

 

2

 

 

32.4. the applicable interest rate or rates shall be automatically subject to
reduction to the maximum lawful rate allowed to be contracted for in writing
under the applicable governing usury laws, and this Note and the Transaction
Documents shall be deemed to have been, and shall be, reformed and modified to
reflect such reduction in such interest rate or rates; and

 

32.5. Investor shall not have any action or remedy against Company for any
damages whatsoever or any defense to enforcement of this Note or arising out of
the payment or collection of any Excess Interest.

 

33. Pronouns. Regardless of their form, all words used in this Note shall be
deemed singular or plural and shall have the gender as required by the text.

 

34. Headings. The various headings used in this Note as headings for sections or
otherwise are for convenience and reference only and shall not be used in
interpreting the text of the section in which they appear and shall not limit or
otherwise affect the meanings thereof.

 

35. Time of Essence. Time is of the essence with this Note.

 

36. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of the Parties to
the fullest extent permitted by law and the balance of this Note shall remain in
full force and effect.

 

37. Attorneys’ Fees. If any arbitration or action at law or in equity is
necessary to enforce this Note or to collect payment under this Note, Company
shall be entitled to recover reasonable attorneys’ fees directly related to such
enforcement or collection actions.

 

38. Amendments and Waivers; Remedies. No failure or delay on the part of either
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to either
party hereto at law, in equity or otherwise. Any amendment, supplement or
modification of or to any provision of this Note, any waiver of any provision of
this Note, and any consent to any departure by either party from the terms of
any provision of this Note, shall be effective (i) only if it is made or given
in writing and signed by Investor and Company and (ii) only in the specific
instance and for the specific purpose for which made or given.

 

39. Notices. Unless otherwise provided for herein, all notices, requests,
demands, claims and other communications hereunder shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.” Either party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by providing notice thereof in the
manner set forth in the Purchase Agreement.

 

40. Final Note. This Note, together with the other Transaction Documents,
contains the complete understanding and agreement of Investor and Company and
supersedes all prior representations, warranties, agreements, arrangements,
understandings, and negotiations of Investor and Company with respect to the
subject matter of the Transaction Documents. THIS NOTE, TOGETHER WITH THE OTHER
TRANSACTION DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of page intentionally left blank; signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.

 

  INVESTOR:           Typenex Co-Investment, LLC           By: Red Cliffs
Investments, Inc., its Manager           By:         John M. Fife, President

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

COMPANY:

 

OSL Holdings Inc.

 

By:     Name:     Title:    

 



 

 

